 Case 2:20-cv-10896-NGE-DRG ECF No. 7 filed 06/04/20              PageID.94     Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


AERODYN ENGINEERING, LLC,
              Plaintiff,                                 Case No. 20-10896
v.                                                       Honorable Nancy G. Edmunds
FIDIA CO.,
AND FIDIA S.P.A,

              Defendants.
________________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR ALTERNATIVE SERVICE [6]

       The matter is before the Court on Plaintiff’s motion for alternative service. (Dkt.

6.) Plaintiff requests that the Court enter an order granting Plaintiff leave to serve

Defendant Fidia S.p.A. via email. For the reasons set forth below, the Court DENIES

Plaintiff’s motion without prejudice.

I.     Background

       Plaintiff Aerodyn Engineering, LLC (“Aerodyn”) filed a breach of contract action in

this Court against Defendants Fidia Co. (“Fidia U.S.”), a company organized and

operated in Michigan, and Fidia S.p.A (“Fidia Italy”), its parent company, located in San

Mauro Torinese, Italy. (Dkt. 1.) Plaintiff claims that Defendants sold a defective machine

and subsequently failed to make repairs sufficient to render the machine operable as

represented by Defendants. (Id. at PgID 8-9.) Citing circumstances surrounding the

COVID-19 pandemic, Plaintiffs requested that Defendants execute a waiver of personal

service. (Dkt. 6-4, PgID 90.) Defendants’ counsel responded that Fidia U.S. might agree

to waive service, but that Plaintiff would be required to achieve service upon Fidia Italy


                                              1
 Case 2:20-cv-10896-NGE-DRG ECF No. 7 filed 06/04/20               PageID.95     Page 2 of 4



via the Hague Convention. (Id. at PgID 88.) Subsequently, both Defendants declined to

waive service, accept service electronically, or allow their attorney to accept papers on

their behalf. (Dkt. 6-5, PgID 92.) Plaintiff now requests that the Court permit it to forgo

service through Hague Convention procedures and instead serve Fidia Italy “through

the e-mail addresses provided for by Fidia Italy on its website and/or by the e-mail

address of Fidia Italy’s Director of Sales.” (Dkt. 6, PgID 35-36.) Plaintiff notes that Fidia

Italy conducts business online. Plaintiff has also presented evidence that its email

addresses are valid. (Dkt. 6-2.)

II.    Legal Standard

       Federal Rule of Civil Procedure 4(h)(2) allows service of process on a

corporation outside the United States as prescribed by Rule 4(f). Rule 4(f)(1) allows for

service “by any internationally agreed means of service[,]” including procedures

“authorized by the Hague Convention on the Service Abroad of Judicial and

Extrajudicial Documents,” and Rule 4(f)(3) permits service “by other means not

prohibited by international agreement, as the court orders.”

       While many courts agree that Rule 4(f) does not establish a preferred method of

service,1 they “do require, as a factor in weighing whether to exercise [their] discretion

and allow substituted service, a showing that reasonable efforts to serve the defendant

have already been made, and that the Court’s intervention will avoid further

burdensome or futile attempts at service.” Gamboa v. Ford Motor Co., 414 F. Supp. 3d

1035, 1040 (E.D. Mich. 2019) (quoting Phoenix Process Equip. Co. v. Capital Equip. &

Trading Corp., 250 F. Supp. 3d 296, 306 (W.D. Ky. 2017)). Moreover, the alternative



       1   The Sixth Circuit has not addressed this issue.
                                              2
 Case 2:20-cv-10896-NGE-DRG ECF No. 7 filed 06/04/20               PageID.96     Page 3 of 4



means of service under Rule 4(f)(3) must “‘comport with constitutional notions of due

process, namely that the service of process be reasonably calculated, under all the

circumstances, to apprize interested parties of the pendency of the action and afford

them an opportunity to present their objections.’” Id. at 1042 (quoting Lexmark Int’l, Inc.

v. Ink Techs. Printer Supplies, LLC, 291 F.R.D. 172, 174 (S.D. Ohio 2013)).

III.   Analysis

       Italy and the United States are both members of the Hague Convention. (Dkt. 6,

PgID 39.) Therefore, under Rule 4(f)(1), service of process on Fidia Italy would be

through the Italian central authority. See In re Auto. Parts Antitrust Litig., No. 16-cv-

04003, 2017 WL 10808851, at *2 (E.D. Mich. Nov. 2, 2017). Plaintiff argues that this

Court should instead permit it to serve Fidia Italy via email under Rule 4(f)(3) because

this form of service is not prohibited by the Hague Convention and comports with

principles of due process. (Dkt. 6, PgID 39.) Plaintiff also asserts that “judicial efficiency

would be served by permitting e-mail service, especially during the current COVID-19

pandemic.” (Id. at PgID 1.)

       Plaintiff is correct that courts have found that service by email does not violate

the Hague Convention. See Gamboa, 414 F. Supp. 3d at 1042. Plaintiff is also correct

in asserting that service via email comports with principles of due process where the

serving party has shown, as Plaintiff has done here, that the party being served does

business online and the identified emails are valid. See FKA Distrib. Co., LLC v. Yisi

Tech. Co., No. 17-cv-10226, 2017 WL 4129538, at *1 (E.D. Mich. Sept. 19, 2017).

However, in contrast to previous cases in this district allowing service under Rule 4(f)(3)

to a defendant in a Hague Convention signatory nation, Plaintiff has not shown that



                                              3
Case 2:20-cv-10896-NGE-DRG ECF No. 7 filed 06/04/20                PageID.97    Page 4 of 4



achieving service through the Convention would be unsuccessful or result in

unreasonable burden or delay. Cf. BBK Tobacco & Foods, LLP v. Gooshelly, No. 20-cv-

10025, 2020 WL 2315879, at *2 (E.D. Mich. May 11, 2020) (Defendants’ true address

unknown); Gamboa, 414 F. Supp. 3d at 1035 (German authorities refuse to serve

complaints subject to split-recovery statutes); FKA Distrib. Co., 2017 WL 4129538, at *2

(Chinese officials taking over a year to serve documents). Accordingly, this Court denies

Plaintiff’s motion for alternative service without prejudice.

IV.    Conclusion

       For the reasons set forth above, Plaintiff’s motion for alternative service is

DENIED without prejudice. Plaintiff may renew its request upon a showing that

reasonable efforts to serve Defendant have been made, and that the Court’s

intervention is necessary to avoid burdensome or futile attempts at service.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


Dated: June 4, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 4, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                              4
